Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
 
Amended claims 60 and 64-73 are pending. 
This action takes into consideration discussions with Applicant (summary filed 12/05/2022)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claims 60 and dependent claims 64-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberson, WO 2009105218 (‘hereinafter 218) further in view of Harbeson et al., " Deuterium in Drug Discovery and Development", Annual Reports in Med Chem, 46:403-417 (2011) hereinafter Harbeson is maintained for reasons of record.  

Amendments to claims, affidavit and Remarks 11/03/2022 are considered:
Applicants argues that 
the rejection is inconsistent with MPEP 2141 guidelines and to the required  
    PNG
    media_image1.png
    340
    654
    media_image1.png
    Greyscale

claimed compounds have N-D group and 
    PNG
    media_image2.png
    72
    643
    media_image2.png
    Greyscale

cited compounds are racemic (flat compounds) 
biological properties are not given in cited references and therefore, Examiner’s statement with regards to routine optimization is ‘conclusionary’. 
surprising properties
Response: 
Applicants arguments are not persuasive.  
The position taken is that the previous action is proper and as indicated in papers filed 12/05/2022, Applicants are cognizant of options available in the context of improper office actions. 
The issue of N-D was discussed in extensive detail at page 5 of previous action  08/26/2022, reiteration here would be needless and redundant.  
As to the ‘flat structures’, Examiner pointed out at page 5 of previous action, prior art ‘218 teaching at page 7 

    PNG
    media_image3.png
    161
    553
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Thus ‘218 is explicit with respect to optical isomerism and non-racemic compounds, that is, the cited compound(s) are not racemic..  
Again, in page 14, ‘218 teaches how to make either of the optical isomers of formula I 

    PNG
    media_image5.png
    22
    379
    media_image5.png
    Greyscale
  
The preparation of DCl compounds purposefully using deuterated solvents (for ‘work-up’) is exemplified in’218 at page 34, [124] Scheme 8.  Examiner acknowledges that this exemplification is not specific to the compound 100 of Formula I.  The rejection is not under 35 USC § 102 and the claims are not drawn to process and therefore, teaching of Scheme 8 is relevant, contrary to Applicant’s Remarks at page 6, second full paragraph, last sentence. 

Applicant Remarks at numbered page 6 middle of full paragraph is revealing:

    PNG
    media_image6.png
    47
    645
    media_image6.png
    Greyscale

Applicant acknowledges that non-racemic compounds are disclosed (and intended) in ‘218 but points out ‘complete lack’ of ‘differentiating data’ in ‘218.  The cited 2011 was invoked for the anticipated advantageous inherent biological properties of deuterated compounds which cannot be overlooked.  Applicant is once again reminded that the rejection is not under 35 USC § 102 and the claims are drawn to product.  
Applicant further argues that 
The new data Affidavit 11/03/2022 focuses on (shelf/thermal) stability information at item 12, see Table 1, and Remarks page 8, ‘surprising advantage’. 
Applicant’s provides the following information: 

    PNG
    media_image7.png
    52
    560
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(emphasis added by the Examiner).  
It is one of commonsense that since H and D are electronically identical, the electronic part of the total energies of the related compounds will be equal and the differences are associated with the masses, and thence primarily to the vibrational energies.  This imparts enhanced stability to D compounds, as D is heavier than H. See Scheiner, J. Am. Chem. Soc. 1996, 118, 1511-1521.  Nevertheless, the relevancy of stability at 100oC is questionable even though humans have survived at ambient temperatures  >50oC https://thefederal.com/news/why-temperature-touching-50c-in-north-india-may-be-the-new-normal/) .  
Examiner cannot ignore the dictates of MPEP 2112 Requirements of Rejection Based on Inherency; Burden of Proof [R-10.2019], with regards to previously unappreciated inherent property (in this case, ‘surprising stability’). 
MPEP § 716.02(d) provides: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (emphasis added). Further according to MPEP 2145 Consideration of Applicant’s Rebuttal Arguments [R-10.2019]: each case should be evaluated individually based on the totality of the circumstances. Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) ("given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion" of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its "knockdown" value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132. MPEP § 716.02(d) provides: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’ In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (emphasis added).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625